Citation Nr: 1109517	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1989.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted entitlement to service connection for diabetes mellitus and assigned a 20 percent rating.  The Veteran appealed the assigned rating.

In July 2006, the Board denied the claim.  On appeal, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision in October 2008.  Pursuant to the Court's memorandum decision, the Board in April 2009 remanded the claim to the RO, via the Appeals Management Center (AMC).  As explained below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons explained below, the issue of entitlement to a separate, compensable rating for peripheral neuropathy of both lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   In reaching the determination to refer, the Board notes that there is a conflict in the record regarding the etiology of the neuropathy.


FINDING OF FACT

The Veteran's diabetes has required insulin and a restricted diet, but not regulation of his activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As noted above, the claim for a higher rating for diabetes arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no indication of any deficiency in this regard.

In any event, the Board notes that, prior to issuing its October 2009 supplemental statement of the case, the AMC sent a fully VCAA-compliant June 2009 letter to the Veteran  with regard to this claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the veteran was afforded a November 2004 VA examination as to his diabetes.  In its October 2008 decision, the Court found that this examination was inadequate because of the failure of the physician who conducted the examination to discuss whether the Veteran's diabetes required regulation of activities.  On remand, the Veteran was afforded an August 2009 examination.  That examination was adequate because, as shown below, it contained a discussion of all of the relevant factors including whether the diabetes required regulation of activities.  Consequently, the examination was adequate and complied with the Board's April 2009 remand instructions.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher rating for diabetes is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 20 percent rating.

The Veteran is receiving a 20 percent rating for his diabetes under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note 2 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities," applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under DC 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

As indicated by the Court, given the evidence reflecting that the Veteran's diabetes requires insulin and restricted diet and the lack of evidence of ketoacidosis or hypoglycemic reactions requiring hospitalization, as well as the very specific contentions of the Veteran and his representative requesting a 40 percent rating, the Veteran's "entire claim for an increased rating rests on whether his activities are regulated."  The Court found the November 2004 VA examination to be inadequate because the physician who conducted the examination did not discuss the effect of the diabetes on the Veteran's ordinary activity or discuss whether there was any regulation of activities.  Consequently, the Board will not rely on this examination in making its determination on the claim.

Rather, the primary evidence on this question is the August 2009 VA examination conducted pursuant to the Board's April 2009 remand instructions which were based on the Court's October 2008 decision.  The physician's assistant who conducted the August 2009 VA examination indicated that he reviewed the claims file, discussed the Veteran's history with regard to initial diagnosis and treatment of his diabetes, and recounted the Veteran's prior medical history and subjective complaints.  The examiner indicated that the Veteran was on insulin and restricted diet but had no hospitalizations for ketoacidosis or hypoglycemic reactions.  The Veteran indicated that he failed his most recent driver's license examination because of vision problems, but the physician's assistant noted that the March 20008 VA treatment notes were negative for retinopathy.  The examiner also indicated that the Veteran had hypertension, and neurologic symptoms of daily pains in both posterior thighs, calves, feet, and ankles which was aggravated by walking more than a quarter of a mile or standing for more than 20 minutes.  The genitourinary assessment was negative or normal except for urinary frequency and weight fluctuation of 10 to 20 pounds.  There was erectile dysfunction for the previous 4 or 5 years.  Neurological examination showed decreased monofilament testing, pinprick sensations, and vibratory sensations in both lower extremities from the knees down, worse in both feet, with deep tendon reflexes 0 to 1+ in both patellae and 0 in both ankles.  There were no muscle spasms or muscle atrophy and peripheral pulses were normal in both extremities.  

In response to the question whether there was restriction of activity on account of diabetes, the examiner checked the box indicating, "No."  The examiner subsequently elaborated that that the Veteran worked as an MP in the military and then a transfer agent, had not worked since then because of back and knee problems, and concluded that diabetes does not keep the Veteran from working or keep him from daily activities or occupational activities.  After listing the examination findings, the examiner listed 8 diagnoses: diabetes, erectile dysfunction, hypertensive vascular disease, hyperlipidemia, peripheral neuropathy of both lower extremities with chronic pain, numbness, and burning in both feet, obesity, degenerative arthritis in both knees, and degenerative joint disease (DJD) and narrowing of the discs of the lumbar spine.  The only diagnoses (other than diabetes) to which the examiner attributed to the Veteran's diabetes was the peripheral neuropathy of both lower extremities, which he indicated as as likely as not related to the diabetes.

In his discussion, the physician's assistant wrote, "Number one, diabetes, per se, does not interfere with his daily activity or his ability to function in a regular job."  He noted that the Veteran could not for example drive a truck because of his insulin dependence, and that he avoided strenuous activities primarily because of bilateral knee degenerative joint disease and lumbar spine degenerative disc disease and DJD.  He noted that the peripheral neuropathy was aggravated by walking one-quarter of a mile or more, that the Veteran did not exercise his lower body primarily because of knee and back problems as well as the peripheral neuropathy, and that the Veteran usually exercised his upper body three to four times per week.

The above evidence reflects that the August 2009 VA examination was adequate and that the physician's assistant's conclusion that the Veteran's diabetes did not require regulation of activities is entitled to substantial probative weight, for the following reasons.  First, the examiner discussed the effect of the diabetes on the Veteran's ordinary activity and answered the question of whether there was any regulation of activities due to the diabetes.  This was precisely what the Court found lacking in the August 2009 VA examination.  Moreover, the examiner reviewed the claims file, discussed the Veteran's medical history and his examination findings in detail, and explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 123, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions; an examination is adequate when based on consideration of the Veteran's prior medical history and examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).  Specifically, the examiner discussed all of the Veteran's current symptoms, indicated which were attributable to his diabetes, and explained that the Veteran's diabetes did not require regulation of activities because most of the symptoms restricting the Veteran's occupational and social functioning were not related to his diabetes, i.e., his knee and spine DDD and DJD, with lesser restriction caused by the diabetes-related peripheral neuropathy.  Thus, the examiner's opinion that the Veteran's diabetes did not require regulation of activities is entitled to substantial probative weight.

There is no contrary medical opinion in the evidence of record, and the Court has indicated that a 40 percent rating requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.  In any event, to the extent that the Veteran and his representative have argued that his diabetes requires regulation of activities, and that they are credible and competent to do so, the Board finds that the specific, reasoned conclusion of the trained health care professional is of greater probative weight than the general lay assertions.  Moreover, there has been no challenge to the competence of the physician's assistant who conducted the August 2009 VA examination.  See Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").   See also Cox, 20 Vet. App. at 568-569 (a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).

In addition, as noted above, there is no contention or evidence of ketoacidosis or hypoglycemic episodes requiring hospitalization, warranting 60 or 100 percent rating.

With regard to the peripheral neuropathy, as noted above, the examiner's indication that it was likely related to the Veteran's diabetes raises the issue of whether the Veteran is entitled to a separate compensable rating for this disability and it has been referred to the AOJ for appropriate action.  Pursuant to Note 2 to DC 7913, in the absence of a 100 percent rating (which is the situation here), if the peripheral neuropathy is compensable, it is to be separately evaluated.  However, even if the peripheral neuropathy were a noncompensable complication to be  considered part of the diabetic process under DC 7913, the VA examiner's conclusion took the peripheral neuropathy into account and determined that the Veteran's diabetes including this complication did not require regulation of activities.

The Veteran's representative argued in the February 2011 informal hearing presentation that a 40 percent rating is warranted because the Veteran met the regulation of activities criteria due to of his vision impairment, hypertension, peripheral neuropathy, and erectile dysfunction.  However, the examiner's decision to attribute the peripheral neuropathy to the diabetes and not to do so for the other symptoms reflects his conclusion that those other symptoms were not related to the diabetes.  In this regard, the Board notes that the Veteran was granted service connection for hypertension on a direct incurrence basis in February 1990 and for erectile dysfunction secondary to hypertension in December 2004.  Thus, the examiner's conclusion that the Veteran's symptoms other than peripheral neuropathy were not related to his diabetes is consistent with the other evidence of record and the RO's prior rating decisions.

In addition, there is no other evidence that the Veteran's diabetes requires regulation of activities.  An October 2002 VA nutrition consultation note indicated that the Veteran was being seen for consultation about his diet due to his diabetes.  He was placed on a restricted diet.  The Veteran noted that he continued to exercise by working "40 acres" and walking.  A November 2002 VA treatment note reported that the Veteran had earlier been diagnosed with diabetes and given a blood sugar machine to check his blood sugar.  He had follow- up appointments scheduled but these had been canceled.  His fasting blood sugar had been averaging between 200 to 300.  The morning of the visit his blood sugar was at 390.  He complained of increased thirst, urination, weight loss, and increased appetite.  The impression was diabetes and the veteran was placed on insulin.  A follow-up visit recounted in a December 2002 VA treatment note indicated that the veteran had improved control but his CBG's remained high.  His dose of insulin was increased.  In January 2003, it was noted that the Veteran's diabetes remained uncontrolled and his dose of insulin was again increased.  In June 2003, it was noted that the diabetes was poorly controlled and the veteran was instructed to restrict his diet and do more exercise.  A VA eye clinic consultation of March 2004 noted an impression of diabetes with no retinopathy.

As noted, the Court found the November 2004 VA examination inadequate because of the lack of discussion of regulation of activities.  However, the examination findings, upon which the Board does not rely for its conclusion in this case, are nevertheless consistent with these conclusions.  The physician noted that the Veteran currently took insulin twice a day.  He reported that his diabetes still was not well controlled.  The Veteran complained of erectile dysfunction and of slight numbness in his hands and feet.  On examination, the Veteran was moderately obese, his genitalia were normal, and his neurologic examination was normal except for slight decrease in vibratory sensation in the toes of the right foot.  The diagnoses included diabetes mellitus Type II, with no clinical history of, or significant clinical complications from, diabetes mellitus.  The physician commented that the veteran's complaints of numbness in his extremities were probably due to cervical and lumbar injuries.  He also attributed the erectile dysfunction to several years' duration and treatment of hypertension.

As to whether referral for an extraschedular rating is warranted, consideration of this question requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's symptoms reflect that he requires insulin and a restricted diet, but not regulation of activities, and does not cause ketoacidosis or hypoglycemic reactions warranting hospitalization.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the diabetes have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have most nearly approximated those in the criteria for a 20 percent rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 20 percent for diabetes mellitus mist therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to a rating higher than 20 percent for diabetes mellitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


